Title: To Thomas Jefferson from Thomas Sim Lee, 2 May 1780
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council Annaps. 2d. May 1780

A Detachment of 3000 Troops is already embarked at the Head of Elk, in a Day or two, to proceed down the Bay of Chesapeake to your State, to reinforce the Southern Army. We esteem it highly necessary that every possible Precaution should be used to prevent any Part from falling in with the Enemy’s Cruisers and have, to that End, communicated to your Excellency the Intelligence we have received from one of our Lookout Boats that returned last Night from the Mouth of Potowmack. The Captain informs us that there are several small Privateers in the Bay and one or two as high up as Wiccomico in Virginia. We shall keep our Boats out constantly, to give us Information, that we may apprize the Commanding Officer, of every Movement of the Enemy, to intercept the Troops. We have the Honr. &c.
